Citation Nr: 0204820	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  99-17 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than December 29, 
1997, for the grant of service connection for chronic viral 
hepatitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

Initially, this matter came to the Board of Veterans' Appeal 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Washington D.C. Regional Office (RO).  
In January 1999, the RO determined that new and material 
evidence had been submitted to reopen a previously denied 
claim for service connection for chronic viral hepatitis, and 
granted service connection for that disorder and assigned a 
60 percent disability evaluation effective from December 29, 
1997.  An August 1999 rating decision increased the 
disability evaluation from 60 percent to 100 percent, 
effective from December 29, 1997.  The veteran has perfected 
an appeal of the effective date for the grant of service 
connection for chronic viral hepatitis.  

In a March 2001 decision, the Board denied an effective date 
prior to December 29, 1997 for service connection for chronic 
viral hepatitis.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals, 
hereinafter referred to as the Court).  In a July 2001 Order, 
the Court vacated the Board's decision and remanded this 
matter to the Board pursuant to a motion filed by the 
Secretary of VA which was not opposed by the appellant.  In 
essence, the motion and order require VA to consider the 
applicability of and compliance with the duty to assist and 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  See also 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In its March 2001 decision, the Board referred to the RO the 
veteran's assertion that there was clear and unmistakable 
error in the RO's December 1993 decision denying entitlement 
to service connection for chronic viral hepatitis.  The 
record now before the Board does not indicate whether the RO 
has taken any action on this matter.  Accordingly, the Board 
now reiterates its referral of this matter to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims for an earlier 
effective date for service connection for chronic viral 
hepatitis has been obtained by VA.

2.  In December 1993, the RO denied the veteran's claim of 
entitlement to service connection for chronic viral 
hepatitis.  

3.  In March 1994, RO provided the veteran with notice of the 
December 1993 decision and of his right to appeal.  

4.  The RO did not receive a notice of disagreement with the 
December 1993 decision within one year following notice of 
that decision.  

5.  The appellant's reopened claim for entitlement to service 
connection for chronic viral hepatitis was received by VA on 
December 29, 1997.


CONCLUSIONS OF LAW

1.  The duty to assist in the development of the veteran's 
claim and the notification requirements of the VCAA have been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107);  See also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  An effective date earlier than December 29, 1997, for the 
grant of service connection for chronic viral hepatitis is 
not warranted.  38 U.S.C.A. §§ 1110, 5108, 5110, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.400(q)(ii), 20.1100 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of and Compliance with VCAA

As directed by the Court, the following is a discussion of 
the applicability of and compliance with the requirements of 
the VCAA as it pertains to claims to reopen a previously and 
finally denied claim for entitlement to service connection 
for the purpose of compensation benefits.  

Passage of the Veterans Claims Assistance Act of 2000 (VCAA) 
has significantly changed the adjudication process for claims 
for compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5104(a) and 5107 (West 1991 & Supp. 2001).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
Generally, the change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or, as 
here, filed before the date of enactment and not yet final as 
of that date.

Under the VCAA, VA has the duty to assist the veteran in the 
development of his claim, the duty to notify him of the 
evidence necessary to support his claim, and to notify him of 
VA's inability to obtain certain evidence.

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court 
held that that all provisions of the VCAA are potentially 
applicable to all claims for VA benefits, and that the Court 
could not determine in the first instance the specific 
applicability of the VCAA to a particular case.  Before 
judicial review, the question of the applicability of VCAA to 
a particular case must be remanded to VA.

The Board finds that the provisions of the VCAA apply to the 
instant claim, and that the duties to assist and notification 
requirements of the VCAA have been fulfilled.
A.  Duty to Assist

The regulations which have been adopted by VA to implement 
the VCAA are found at 66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a)).  Concerning VA's duty to assist in 
developing claims, the regulations provide that VA has the 
following general duties to assists the veteran:

1) Obtain non-Federal-agency source 
records, including private medical care 
records, records from former employers 
and other non-Federal government sources; 
provided that the claimant does the 
following: a) cooperates fully in VA's 
reasonable efforts to obtain such 
records, including providing information 
sufficient to identify and locate 
existing records, including the person, 
company, agency or other custodian 
holding the records; b) provides the 
approximate time frame covered by the 
records, and; c) advises VA of the 
condition for which treatment was 
provided; 

2) obtain evidence in the custody of a 
Federal agency, 

3) obtain service medical records, and; 

4) under some circumstances, provide a 
medical examination or obtain a medical 
opinion in claims for disability 
compensation.

Concerning VA obligation to obtain Federal records, according 
to the veteran's testimony before the undersigned member of 
the Board, and based on evidence in the record, the veteran 
has been residing outside of the United States since 1991.  
The veteran has not identified, nor does the record indicate 
that there exist, pertinent records in the custody of any 
agency of the United States Government.

Further, the veteran has had several opportunities to 
identify any additional sources of evidence but has not 
provided VA with the specific information that would require 
or allow VA to assist in the development of his claim.  These 
opportunities include his Notice of Disagreement, his VA Form 
9, and his testimony before the undersigned Member of the 
Board.  He has not provided names of additional treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related.

As discussed below, in this case, the veteran is contending 
that the RO's December 1993 decision was not final, as he had 
demonstrated "good cause" for his failure to file and 
perfect an appeal of that decision.  He has submitted records 
documenting dates of hospitalizations.  He was hospitalized 
briefly in June 1993.  He was next hospitalized in June 1995.  
He was notified of the RO's denial of service connection for 
liver disease in April 1994.  Therefore, even assuming that 
the records associated with such private hospitalizations 
were obtained, they would not demonstrate the veteran's 
inability to pursue an appeal during the year following 
notification of the RO's December 1993 decision.  Such 
records, if they exist and were obtainable, are not pertinent 
to the veteran's claim for an earlier effective date, as they 
could not show good cause for his failure to appeal the RO's 
December 1993 decision.

Finally, in a January 2002 statement, the veteran advised the 
Board that he had no additional evidence or argument to 
submit to VA or the Board.

B.  Duty to Notify Claimant Concerning Necessary Evidence

Pursuant to 38 C.F.R. § 3.156(b) as amended, VA has the duty 
to notify the veteran of the evidence necessary to 
substantiate his claim.  Upon receipt of a substantially 
complete application for benefits, VA must notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA must notify the 
claimant concerning which evidence the claimant must provide 
and which evidence, in any, VA will attempt to obtain on the 
claimant's behalf.  VA must also request that the claimant 
provide any pertinent evidence in the claimant's possession.

In this case, the Board finds that the veteran has been 
notified of the evidence necessary to substantiate his claim.  
These notices included the rating decision that denied an 
earlier effective date for service connection for liver 
disease, the statement of the case, and the Board's March 
2001 decision.  As noted above, the veteran has advised VA by 
letter dated in January 2002 that he had no further evidence 
to submit.

C.  Duty to Notify Claimant of Inability to Obtain Records

Pursuant to the regulation to be codified as 38 C.F.R. 
§ 3.159(e), provided that VA makes reasonable efforts to 
obtain relevant non-Federal records but is unable to obtain 
them, or after continued efforts to obtain Federal records 
and VA concludes that it is reasonably certain they do not 
exist or further efforts to obtain them would be futile, VA 
will provide the claimant with oral or written notice of such 
fact.  The notice must contain: 1) the identity of the 
records VA was unable to obtain; 2) an explanation of the 
efforts VA made to obtain the records; 3) a description of 
any further action VA will take regarding the claim, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain, and; 4) notice 
that the claimant is ultimately responsible for providing 
evidence.

In this case, the veteran has not identified with the 
required specificity any additional evidence that might be 
obtained in an effort to assist him in developing his claim.  
In fact, he has advised VA that he has not additional 
evidence to submit.  Therefore, the notification duties 
discussed immediately above do not apply.


II.  Claim for Earlier Effective Date

In December 1993, the RO denied the veteran's claim of 
entitlement to service connection for chronic viral 
hepatitis.  In March 1994, the veteran was provided notice of 
that decision and of his right to appeal.  In his testimony 
before the undersigned Member of the Board, the veteran 
acknowledged that he received notice of the RO's December 
1993 decision in April 1994.  A notice of disagreement (NOD) 
with that decision was not received within one year 
thereafter.  The decision became final and could be reopened 
only by submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).

The appellant filed a new claim for entitlement to service 
connection for chronic viral hepatitis on December 29, 1997.  
In January 1999, the RO determined that the requisite new and 
material evidence had been submitted to reopen a previously 
denied claim of entitlement to service connection for chronic 
viral hepatitis.  In the same decision, service connection 
for that disorder was granted and a 60 percent disability 
evaluation was assigned.  An August 1999 rating decision 
increased the disability evaluation assigned from 60 percent 
to 100 percent.  

The effective date of the grant of service connection was 
assigned as December 29, 1997, the date of receipt of the 
veteran's claim to reopen.  The veteran contends that the 
effective date should be August 1992, when his initial claim 
for service connection was filed.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim reopened after 
final disallowance will be the date of receipt of the new 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a) (West 1991); 38 C.F.R. § 3.400(q)(ii) 
(2001).

The December 1993 decision of the RO was final.  Review of 
the claims file reveals that the veteran's reopened claim for 
entitlement to service connection for chronic viral hepatitis 
was received at the RO on December 29, 1997.  The January 
1999 rating decision granted service connection based on 
evidence received subsequent to December 1997.

Under 38 C.F.R. § 3.400 (2001), when a claim is reopened 
after a final disallowance, an award of service connection 
will be effective as of the later date as between the date 
entitlement arose and the date of reopened claim.  In this 
instance, the appellant's date of claim, December 29, 1997, 
determined the effective date for the grant of service 
connection for chronic viral hepatitis.

The veteran contends that he should have been granted service 
connection in 1993.  However, the basis of the RO's reopening 
of the claim and its allowance in January 1999 was new 
evidence, including medical opinions and lay statements 
received in conjunction with the veteran's reopened claim in 
1999.  To the extent that the veteran may wish to challenge 
the 1993 RO decision, this would involve a claim of clear and 
unmistakable error (CUE) in that decision.  Although CUE has 
been alleged, it is not an issue now before the Board.  A 
reopened claim and clear and unmistakable error are 
different, mutually exclusive routes to the goal of 
determining an effective date.  Flash v. Brown, 8 Vet. App. 
332 (1995). Consequently, a claim of clear an unmistakable 
error cannot be said to be inextricably intertwined with the 
issue of an earlier effective date.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  As noted above, the CUE claim has 
been referred to the RO for appropriate action.  

The veteran has also asserted in the alternative that due to 
his extensive hospitalization and incapacitation at the time 
that he received notice of the 1993 adverse decision, he was 
unable to challenge that decision.  He argues that this 
constitutes "good cause shown" under 38 C.F.R. §§ 3.400 and 
3.109(b), for the purpose of affording him an extension of 
the time limit for the filing of a NOD.  

The Board notes that the veteran raised the argument 
concerning "good cause" for failure to file a timely NOD at 
the hearing before the undersigned member of the Board in 
January 2001.  In a supplemental statement submitted shortly 
after the hearing, he cited 38 C.F.R. §§ 3.109(b) and 
3.400(B) to support his argument.

First, the Board notes that the veteran appears to be 
referring to 38 C.F.R. § 3.400(b)(1)(ii)(B), which refers to 
claims for disability pension, not to claims for disability 
compensation, which is at issue here.  Therefore, this 
portion of 38 C.F.R. § 3.400 does not apply to the matter at 
hand - the effective date of the award of service connection 
for disability compensation.

Section 3.109(b) provides:

Time limits within which claimants or 
beneficiaries are required to act to 
perfect a claim or challenge an adverse 
VA decision may be extended for good 
cause shown. Where an extension is 
requested after expiration of a time 
limit, the action required of the 
claimant or beneficiary must be taken 
concurrent with or prior to the filing of 
a request for extension of the time 
limit, and good cause must be shown as to 
why the required action could not have 
been taken during the original time 
period and could not have been taken 
sooner than it was. Denials of time limit 
extensions are separately appealable 
issues.

In this instance, the veteran did not take the procedural 
step of requesting an extension of the time limit for filing 
his NOD with the December 1993 denial of service connection 
for hepatitis.  Because such an extension would have been 
requested of the RO after the expiration of the one-year time 
limit for filing the NOD, 38 C.F.R. § 3.109(b) requires that 
the veteran should have filed the NOD concerning the December 
1993 rating decision either concurrent with or prior to the 
filing of the request for the extension of the time limit for 
filing that NOD.  He also should have shown good cause why he 
could not have filed his NOD during the original time period 
as well as why he could not have filed it earlier than he 
actually did file it.  These steps were not taken.  If a 
request for an extension of time had been filed with the RO, 
the RO's denial of the extension would have been an 
appealable issue.  That is, the veteran could have then filed 
a NOD with the denial of the extension of time within which 
to file the NOD from the December 1993 rating decision.  
Thus, technically, this matter is not part of the current 
appeal before the Board.  Rather, if an extension of time had 
been requested, the denial of the extension of time would 
have itself been appealed to the Board.

Even if these actions had been taken, however, the Board 
notes that the evidence of record does not show good cause 
for failure to file the NOD within the one-year period 
following notice of the December 1993 rating decision or 
thereafter.

The veteran has reported that he had received notice of the 
1993 adverse decision by April 1994.  A statement submitted 
in May 1999 by Dr. T.W.W., M.D. summarizes the veteran's 
"major admissions" to the Manchester Royal Infirmary.  The 
summary does not indicate that the veteran was hospitalized 
or incapacitated during the period between April 1994 to 
March 3, 1995 - the period during which he should have filed 
his NOD.  Rather, the summary indicates that the veteran was 
hospitalized in June 1993 and discharged on June 29, 1993.  
The next admission was listed in June 1995.  Similarly, the 
veteran's own list of his hospitalizations, received in June 
1999, does not list a hospitalization between the end of June 
1993 and early June 1995.  

The veteran has asserted that between March 1994 and February 
1996, he was either hospitalized or bedridden at home.  He 
has also asserted that he was confused and encephalopathic 
from this liver disease and unable to handle his affairs 
efficiently.  However, the record shows that the December 
1993 rating decision that denied service connection for 
hepatitis also granted non-service-connected pension 
benefits.  In January 1994, the RO received from the veteran 
documents related to the establishment of his pension award, 
as the RO had recently requested.  In addition, there is a 
telefacsimile submitted on behalf of the veteran in February 
1994 concerning his pension benefits.  Following a March 3, 
1994, letter setting out his pension benefit award, a March 
28, 1994 telefacsimile transmission indicates that the 
veteran had received the notice and requested clarification 
concerning the amounts and effective dates of the award of 
pension.  The record also contains pension eligibility 
verification reports submitted by the veteran in 1996 and 
1997.  These documents do not support the conclusion that the 
veteran was unable to handle his affairs or to file documents 
in connection with his claims during this period.  

In February 2002, the Board received a letter from the 
veteran in which he made further assertions concerning his 
entitlement to an extension of time to file a NOD with the 
RO's December 1993 decision for good cause.  The essence of 
his argument is that the documents and communications 
received from the veteran by the RO during the appeal period 
were uncomplicated forms which required simple answers and 
the veteran's signature.  The Board finds no significant 
difference in the degree of complexity between these 
documents and a NOD, in which the veteran need only express 
his disagreement and offer his reasons for such disagreement.

The veteran included in his letter a lengthy description of 
the effects of liver failure.  He tacitly acknowledged that 
he was not hospitalized during the year following the RO's 
December 1993 decision, as he noted the prior finding of lack 
of evidence that he was so hospitalized and responded

. . . but surely this does not preclude 
Veteran from being bedridden or confined 
to the house.  Although the veteran was 
not in hospital between June 1993 and 
June 1995, the deterioration of the liver 
did not cease, the cirrhosis only got 
worse.

The Board concedes that the manifestations of liver disease 
can be quite debilitating.  Nonetheless, the record 
demonstrates that the veteran, albeit perhaps with 
assistance, was able to correspond and communicate with the 
RO during the period in question.

As the veteran has suggested, the Board has reviewed the 
letters written on his behalf by his physicians.  One such 
letter, dated in January 1992, indicated that following his 
discharge from the 1991 hospitalization, the veteran 
continued to have symptoms of weakness and lethargy.  Another 
letter, dated in March 1992, indicated that the veteran had 
severe liver disease and was unable to work.  However, 
letters dated in July 1992 and April 1993 described the 
veteran's liver disease as "well compensated."  
Subsequently dated letters do not specifically address the 
degree of disability attributed to the veteran's liver 
disease during the year following notice of the RO's December 
1993 rating decision.

The veteran also asserted that during the time in question he 
was housebound and in need of regular aid and attendance.  
These are terms that are associated with claims for special 
monthly compensation or pension, but are not necessarily 
pertinent to the current consideration, e.g., whether the 
veteran was, in fact, so incapacitated during the period in 
question that he was unable to communicate his disagreement 
with the RO's December 1993 decision.  The Board notes that 
the record does not support a conclusion that the veteran was 
too incapacitated to pursue a timely appeal from the December 
1993 rating decision. 

In summary, the record does not demonstrate good cause for 
the veteran's failure to file and perfect an appeal from the 
RO's December 1993 decision.  The veteran was actively 
engaged in the pursuit of a VA pension claim at the time that 
he asserts he was incapacitated and unable to file a NOD with 
the denial of service connection for hepatitis.  The Board 
must conclude that the requisite "good cause" has not been 
shown for the purpose of affording the veteran an extension 
of the time limit for the filing of a NOD to the December 
1993 denial of service connection for chronic viral 
hepatitis.  

As the facts of this case show that the appellant's 1992 
claim for service connection for chronic viral hepatitis 
became a final denial in December 1993, and the reopened 
claim for service connection for chronic viral hepatitis was 
not received until December 27, 1997, the Board is unable to 
identify a basis to grant an effective date earlier than 
December 27, 1997, for the grant of service connection for 
chronic viral hepatitis.


ORDER

The claim of entitlement to an effective date earlier than 
December 29, 1997, for the grant of service connection for 
chronic viral hepatitis is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

